OPINION — AG — ** SALARIES — COUNTY OFFICERS ** UNDER THE PROVISIONS OF 19 O.S. 179.9 [19-179.9], THE FEDERAL DECENNIAL CENSUS OF 1950 IS 'NOT' TO BE CONSIDERED IN DETERMINING THE SALARIES OF PERSONS ELECTED OR APPOINTED TO COUNTY OFFICES PRIOR TO THE ENACTMENT OF SAID ACT ON MAY 13, 1949, OR IN DETERMINING THE NUMBER OR SALARIES OF THE DEPUTIES OR OTHER EMPLOYEES OF SUCH PERSONS, BUT THAT, UNDER THE PROVISIONS OF SAID 1949 GENERAL COUNTY SALARY ACT (19 O.S. 179.1 [19-179.1] TO 19 O.S. 179.11 [19-179.11]) INCLUDING 19 O.S. 179.9 [19-179.9], THE POPULATION OF A COUNTY AS SHOWN BY THE FEDERAL DECENNIAL CENSUS OF 1950, WHEN " OFFICIALLY " ANNOUNCED FOR THE STATE OF OKLAHOMA BY, OR UNDER AUTHORITY OF RULES AND REGULATIONS WITH REFERENCE THERETO PROMULGATED BY, THE DIRECTOR OF THE CENSUS OF THE UNITED STATES, MUST BE CONSIDERED IN DETERMINING THE SALARIES OF PERSONS ELECTED TO COUNTY OFFICES SUBSEQUENT TO THE ENACTMENT OF SAID ACT ON MAY 13, 1949, AND IN DETERMINING THE NUMBER OF SALARIES OF DEPUTIES AND OTHER EMPLOYEES OF PERSONS ELECTED OR APPOINTED TO COUNTY OFFICES SUBSEQUENT TO THE ENACTMENT. (SALARIES, EMPLOYMENT, COUNTY OFFICERS) CITE: 19 O.S. 179.1 [19-179.1], 19 O.S. 179.8 [19-179.8], 19 O.S. 179.9 [19-179.9] (JAMES C. HARKIN)